ACCEPTED
                                                                                   02-15-00311-CV
                                                                       SECOND COURT OF APPEALS
                                                                             FORT WORTH, TEXAS
                                                                             10/5/2015 12:00:00 AM
                                                                                    DEBRA SPISAK
                                                                                            CLERK




                                                                  FILED IN
                                                           2nd COURT OF APPEALS
                      Cause Number: 02-15-00311-CV          FORT WORTH, TEXAS
                                                           10/5/2015 8:00:00 AM
                       IN THE COURT OF APPEALS                  DEBRA SPISAK
                                                                   Clerk
                 SECOND SUPREME JUDICIAL DISTRICT

                         FORT WORTH, TEXAS

________________________________________________________________________


                 IN RE: KENN GOLDBLATT, RELATOR

_______________________________________________________________________


           MOTION TO STAY ALL TRIAL COURT PROCEEDINGS
            RELATED TO PETITION FOR WRIT OF MANDAMUS

________________________________________________________________________




                                    KENN GOLDBLATT
                                    5312 Woodway Drive
                                    Fort Worth, Texas 76133
                                    Phone: (817) 294-3600
                                    E-mail: kenn.goldblatt@gmail.com

                                    PRO SE




                             October 5, 2015
TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW RELATOR KENN GOLDBLATT with this his Motion to

Stay All Proceedings of Trial Court related to his Petition for Writ of Mandamus

and would respectfully show the Court the following:

       Relator seeks a Writ of Mandamus from actions of Respondent in:

       Cause No. 153-270555-14 styled Viqui Litman, Plaintiff vs. Kenn
       Goldblatt, Defendant, in the 153rd District Court, Tarrant County, Texas

       Actions by Respondent in refusing to follow the mandated procedure of T.R.C.P.

Rule 760 governing suits for partition in Texas have deprived Relator of his appeal rights

under the applicable rule.

       Because matters decided in a first partition suit decree cannot be reviewed in an

appeal from the second judgment of the partition process, Relator will be deprived of

appeal rights of the partition process. Marmion v. Wells, 246 S.W.2d 704 (Tex.Civ. App.-

San Antonio 1952, writ ref’d) citing White v. Mitchell, 60 Tex. 164 (1883) and Ronald

Vineyade v. Honerable I. J. Irvin, 855 S.W.2d 208 (Tx. Crt. App., Dist. 13, Corpus

Christi 1993).

       Therefore, Relator asks the Court to stay all proceedings in the trial court until the

matters presented in his Petition for Writ of Mandamus have been fully and finally

adjudicated by this Court.

                                         PRAYER

       Relator prays that this Court stay all proceeding in the trial court until all matters

relating to his Petition for Writ of Mandamus have been fully and finally adjudicated.

                                               Respectfully submitted,


RELATOR’S MOTION TO STAY ALL PROCEEDINGS OF TRIAL COURT                                 Page 1
                                            //s//Kenn Goldblatt_____________
                                            KENN GOLDBLATT
                                            Relator, Pro Se
                                            5312 Woodway Drive
                                            Fort Worth, Texas 76133
                                            Phone: (817) 294-3600
                                            E-mail: kenn.goldblatt@gmail.com




                        CERTIFICATE OF CONFERENCE

       The undersigned certifies that appellate counsel for Real Party in Interest, John
Wolffarth, Esq. was notified of the filing of this petition and he is opposed.

                                            //s//Kenn Goldblatt_______________
                                            Kenn Goldblatt

                            CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of this brief was served on Respondent, the
Honorable Susan Heygood McCoy, 153rd District Court, Tim Curry Justice Center - 7th
Floor 401 W. Belknap, Fort Worth, TX 76196-0225 and appellate counsel for Real Party
in Interest, John R. Wolffarth, Attorney at Law, Loe, Warren, Rosenfield, Kaitcer, Hibbs,
Windsor, Lawrence & Wolffarth, P.C., 4420 West Vickery Boulevard, P.O. Box 100609
Fort Worth, Texas 76185-0609, by personal delivery and e-mail by previous agreement
on October 5, 2015.


                                            //s//Kenn Goldblatt_____________
                                            Kenn Goldblatt




RELATOR’S MOTION TO STAY ALL PROCEEDINGS OF TRIAL COURT                            Page 2
                                   VERIFICATION

STATE OF TEXAS                §
                              §
COUNTY OF TA RRANT            §

      BEFORE ME, TH E UNDERSIGNED AUTHORITY, on thi s day appeared Kenn
Goldblatt, who having been by me duly swom, upon his oath state the follow ing:

       "My name is Kenn Go ldbl att. I am over the age of eighteen (18) ycn rs and am
fully competent to make this affida vit. I am Relator in proceeding. 1 have read the
foregoing Moti on to stay all proceeding of t1ial court related to his Petition for Writ of
Mandamus and all or the facts stated therein nre true and correct and o r my personal
knowledge."




       SUBSCRIBED AND SWORN TO B FORE ME on October 5 2015.


                                                                             ii




RELATOR'S MOTION TO STAY ALL PROCEEDINGS OF TRIAL COURT                              Pnge3